Deny and Opinion Filed March 24, 2014




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00323-CV

                               IN RE KAREN MISKO, Relator

                 Original Proceeding from the 429th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 429-01844-2013

                             MEMORANDUM OPINION
                         Before Justices FitzGerald, Francis, and Lewis
                                  Opinion by Justice Francis
       The Court has before it the petition for writ of mandamus filed by relator Karen Misko, in

which she alleges the trial court abused its discretion by denying her motion for discovery under

Section 27.006(b) of the Texas Civil Practices and Remedies Code. Based on the record before

us, we conclude relator has not shown she is entitled to the relief requested. See TEX. R. APP. P.

52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding). Accordingly,

the Court DENIES the petition for writ of mandamus.




                                                   /Molly Francis/
140323F.P05                                        MOLLY FRANCIS
                                                   JUSTICE